NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LANCE ELLIOT WILLIAMS,                          No.    20-55393

                Plaintiff-Appellant,            D.C. No. 3:17-cv-02345-MMA-
                                                JLB
 v.

BUENOSTROME, Correctional Officer; et           MEMORANDUM*
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Michael M. Anello, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      California state prisoner Lance Elliot Williams appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

violations of the First, Eighth, and Fourteenth Amendments. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s summary judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for failure to exhaust administrative remedies. Albino v. Baca, 747 F.3d 1162,

1168 (9th Cir. 2014). We affirm.

      The district court properly granted summary judgment because Williams

failed to exhaust his administrative remedies and failed to raise a genuine dispute

of material fact as to whether administrative remedies were effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits).” (citation,

internal quotation marks, and emphasis omitted)); Andres v. Marshall, 867 F.3d

1076, 1079 (9th Cir. 2017) (exhaustion is measured at the time the action is filed);

McBride v. Lopez, 807 F.3d 982, 986-87 (9th Cir. 2015) (to show that a threat

rendered the prison grievance system unavailable, a prisoner must show that he

was actually deterred from filing a grievance).

      We reject as without merit Williams’s contention that the district court

should have considered as evidence Williams’s unverified opposition to summary

judgment.

      AFFIRMED.




                                          2                                    20-55393